DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on March 29, 2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 11, 16, 17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,837,801 to Christopher et al. (hereinafter “Christopher”).
In re claim 1, Christopher discloses an optical fiber cleaning assembly, see Figures 2-9, comprising: 
a cleaning tape/wipe (20); 
a first spool/reel (40) having the cleaning tape (20) wound thereon; 
a second spool (42) onto which the cleaning tape (20) is drawn; 
a drive mechanism comprising motor (130) configured to move the cleaning tape (20) from the first spool (40) to the second spool (42); and 
one or more connectors (distal end 24 and/or stabilizer 300) configured to mate with: one or more connectors (10) of a system so as to detachably attach the optical fiber cleaning assembly to the system, or 
one or more connectors (10) of a device so as to detachably attach the optical fiber cleaning assembly to the device, 
wherein when a face of an optical fiber is placed in contact with a surface of the cleaning tape (20), the drive mechanism comprising motor (130) is configured to move the cleaning tape (20) from the first spool (40) to the second spool (42) to wipe the face of the optical fiber (col. 9, lines 5-11).  See columns 5-16 of Christopher for further details. 

In re claim 2, Christopher further discloses a fluid dispenser (70) having an index matching/cleaning fluid inherently having some refractive index that corresponds to a refractive index of the optical fiber, wherein the cleaning tape (20) is impregnated with the index matching fluid.

In re claim 8, Christopher further discloses a reservoir/dispenser (70) configured to store an index matching/cleaning fluid, wherein the index matching fluid is supplied to the cleaning tape (20) to impregnate the cleaning tape (20) with the index matching fluid.

In re claim 9, the cleaning tape (20) is pre-impregnated with an index matching/cleaning fluid from dispenser (70).

In re claim 11, the one or more connectors (24 and/or 300) of the optical fiber cleaning assembly are configured to mate with the one or more connectors (10) of the system, wherein the optical fiber cleaning assembly further comprises one or more second connectors (300 and/or 24) configured to mate with the one or more connectors (10) of the device.

In re claim 16, Christopher discloses a system, see Figures 2-9, comprising: 
a connector (10) comprising an optical fiber; 
an optical fiber cleaning assembly, comprising: 
a cleaning tape (20); 
a first spool (40) on which the cleaning tape (20) is wound; and 
a second spool (42) onto which the cleaning tape (20) is drawn after use; 
a drive mechanism comprising motor (130) configured to advance the cleaning tape (20) from the first spool (40) to the second spool (42) such that a portion of the cleaning tape (20) wipes a face of the optical fiber; and 
a control unit (200/208) configured to control the drive mechanism comprising motor (130) to advance the cleaning tape (20). See columns 5-16 of Christopher for further details.

In re claim 17, the cleaning tape (20) is impregnated with an index matching/cleaning fluid inherently having a refractive index that corresponds to a refractive index of one or more cores of the optical fiber.

In re claim 20, the drive mechanism comprising motor (130) further comprises a tension controller (210) configured is configured to rotate a rotating disk (142) of the system to rotate a capstan (144) of a device (140) and advance the cleaning tape (20).

In re claim 21, the drive mechanism comprising motor (130) further comprises a fluid dispensing controller (212) configured to actuate a pump (76) such that index matching/cleaning fluid is supplied by the pump (76) onto the cleaning tape (20).

In re claim 22, Christopher further discloses a contact sensor (92) configured to detect when a second optical fiber contacts the cleaning tape (20), wherein when the second optical fiber contacts the cleaning tape (20) as determined by the contact sensor (92), the control unit (200/208) causes the drive mechanism comprising motor (130) to automatically advance the cleaning tape (20).

Claim(s) 1, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Patent Pub. No. US 2021/0096039 A1 to Huang et al. (hereinafter “Huang”).
In re claim 1, Huang discloses an optical fiber cleaning assembly, see Figures 1-6, comprising: 
a cleaning tape (¶¶ [0022],[0032]); 
a first spool/pay-off reel (¶ [0022]) having the cleaning tape wound thereon; 
a second spool/take-up reel (¶ [0022]) onto which the cleaning tape is drawn; 
a drive mechanism comprising probe (104) configured to move the cleaning tape from the pay-off reel to the take-up reel (¶ [0032]); and 
one or more connectors/module (150) configured to mate with: one or more connectors (400) of a system so as to detachably attach the optical fiber cleaning assembly to the system, or 
one or more connectors (400) of a device so as to detachably attach the optical fiber cleaning assembly to the device, 
wherein when a face (401) of an optical fiber is placed in contact with a surface of the cleaning tape, the drive mechanism comprising probe (104) is configured to move the cleaning tape from the pay-off reel to the take-up reel to wipe the face (401) of the optical fiber (¶¶ [0022],[0032]).  See ¶¶ [0022]-[0040] of Huang for further details. 

In re claim 16, Huang discloses a system, see Figures 1-6, comprising: 
a connector (400) comprising an optical fiber; 
an optical fiber cleaning assembly, comprising: 
a cleaning tape (¶¶ [0022],[0032]); 
a pay-off reel (¶ [0022]) on which the cleaning tape is wound; and 
a take-up reel (¶ [0022]) onto which the cleaning tape is drawn after use; 
a drive mechanism comprising probe (104) configured to advance the cleaning tape from the pay-off reel to the take-up reel such that a portion of the cleaning tape wipes a face of the optical fiber; and 
a control unit (156) configured to control the drive mechanism comprising probe (104) to advance the cleaning tape. See  ¶¶ [0022]-[0040] of Huang for further details.

In re claim 18, the optical fiber cleaning assembly further comprises an optical sensor/inspection module (150) configured to detect particulate matter on the face of the optical fiber.

In re claim 19, the optical fiber cleaning assembly further comprises an indicator (158) configured to indicate when particulate matter is present on the face of the optical fiber as detected by the optical sensor (150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher as applied to claim 2 above, and further in view of Patent No. 4,017,962 to Palmer.
In re claim 3, Christopher only differs in that he does not teach his index matching fluid comprises glycerin. Palmer, on the other hand, teaches that “[t]o enhance optical transmission from the optical fiber light emitting end surfaces 48 into the subjacent material, small quantities of highly viscous, optically transparent fluid 58, for example, a silicon oil or glycerol, are applied at the emitting end surfaces…., the fluid 58 also provides a very important cushioning or stress-relieving function”.  See col. 4, line 67 to col. 5, line 7 of Palmer. In order to enhance optical transmission from the optical fiber of Christopher and/or to provide cushioning or stress-relieving to the optical fiber of Christopher, the glycerol taught by Palmer would have been used  as the index matching/cleaning fluid required by Christopher, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Christopher combined with Palmer.

In re claim 4, since glycerol was known as a viscous material, it can be considered an adhesive in a broad or literal sense of that term. Because the glycerol of Christopher in view of Palmer would have been applied to the surface of the cleaning tape (20) of Christopher, the limitations of claim 4 are also considered obvious for the same reasons mentioned with respect to claim 3.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher or Huang as applied to claim 1 above, and further in view of Patent No. 3,690,590 to Bennett et al. (“Bennett”).
In re claim 6, Christopher or Bennet only differs in that neither teaches that their first spool/reel comprises a biasing mechanism configured to maintain the cleaning tape under tension between the first spool and the second spool. Bennett, on the other hand, teaches a first reel (22) that comprises a biasing mechanism/spring (66) configured to maintain a tape under tension between the first reel (22) and a second reel (21). See col. 3, lines 47-68 of Bennett. In order to maintain the cleaning tape of Christopher or Huang under tension, the first spool of Christopher or Bennett would have been provided with the biasing mechanism (66) of Bennett, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Christopher or Huang combined with Bennett.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher as applied to claim 1 above, and further in view of Patent No. 4,374,505 to Theriot et al. (“Theriot”).
In re claim 10, Christopher only differs in that he does not teache a fluid removal device, wherein the cleaning tape is configured to pass through the fluid removal device such that the fluid removal device removes excess of an index matching fluid from the cleaning tape. Theriot, on the other hand, teaches a liquid removal device (65), wherein a tape (17) is configured to pass through the liquid removal device (65) such that the liquid removal device (65) removes excess liquid from the tape (17).  See col. 4, lines 49-55 of Theriot. In order to remove excess index matching/cleaning fluid from his tape (20), Christopher would have been modified to include the liquid removal device (65) of Theriot, thereby obtaining the invention specified by claim 10.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Christopher combined with Theriot.  

Claims 12, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher or Huang as applied to claim 1 or 16 above, and further in view of Korean Patent Pub. No. KR 10-2020-0049119 A to Kim et al. (“Kim”).
In re claim 12, Christopher or Huang only differs in that neither teaches their cleaning tape comprises a plurality of apertures arranged along a longitudinal axis of the cleaning tape, such that particulate matter on the face of the optical fiber may be detected through an aperture of the plurality of apertures. Kim, on the other hand, teaches a cleaning tape (30) that comprises a plurality of apertures (30a) arranged along a longitudinal axis of the cleaning tape (30).  See the attached English translation of Kim. In order to limit the amount of contact between the cleaning tape and optical fiber, the cleaning tape of Christopher or Huang would have been modified to include the apertures (30a) of Kim.  Lastly, because Christopher or Huang in view of Kim would have all of the claimed physical structure, particulate matter on the face of the optical fiber of Christopher or Huang in view of Kim would have inherently been detectable through an aperture of the plurality of apertures (30a), thereby obtaining the invention specified by claim 12.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 12 in view of Christopher or Huang combined with Kim.  

In re claim 13, because Christopher or Huang in view of Kim would have all of the same physical structure recited by the claim, the plurality of apertures (30a) of Christopher or Huang in view of Kim would have been inherently capable of allowing the optical fiber to connect to a second optical fiber through an aperture of the plurality of apertures (30a), thereby obtaining the invention specified by claim 13.
In re claim 23, the cleaning tape (30) of Kim comprises a plurality of apertures (30a) arranged along a longitudinal axis of the cleaning tape, and wherein the plurality of apertures (30a) are spaced from one another. Therefore, claim 23 is considered obvious for the same reasons mentioned with respect to claim 12. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14, the primary reason for indicating allowable subject matter is the inclusion of the drive mechanism of the optical fiber cleaning assembly comprises a rotatable disk configured to couple to a rotatable disk of the system and wherein rotation of the rotatable disk of the system is configured to cause rotation of the rotatable disk of the optical fiber cleaning assembly to move the cleaning tape from the first spool to the second spool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2874                                                                                                                                                                                                        


or
October 19, 2022